Norton, J.
This is an action commenced before a justice of the peace to recover double damages for killing one cow and two sheep by defendant. Plaintiff had judgment before the justice, and, on defendant’s appeal to the circuit court of Cass county, again obtained judgment, from which judgment defendant prosecutes an appeal to this ■court and assigns for error the action of the court in overruling defendant’s objection to the introduction of any ■evidence because of the insufficiency of plaintiff’s statement.
The statement, after alleging that defendant was a corporation, etc., contained the following averments, viz: “ That plaintiff was the owner of one cow of the value of :$40, and of two sheep of the value of $7,,which cow and sheep, without the fault of plaintiff, strayed upon the track •of said railroad, on or near a farm crossing, at a point on the of said railroad in Big Greek township, Gass county, where said road was not fenced, and where the crossing . and cattle- guards were not made as the law requires; that defendant, by its agents and servants, so carelessly and negligently ran and managed its said cars and locomotive, that they ran against and over said cow and sheep, killing the same, to plaintiff’s damage in the sum of $47, wherefore plaintiff asks that the sum of $47 be doubled, and that he have judgment for $94, with interest from, the time of said killing.”
The case of Edwards v. K. C., St. Jo. & C. B. R. R. Co., 74 Mo. 117, is decisive of the question here presented. *516In that case a statement similar to the one in tins case was held to be sufficient; and the case of Sloan v. Mo. Pac. R'y Co., 74 Mo. 47, to which we have been cited by counsel as sustaining his objection to the sufficiency of the statement, was distinguished from the case then under consideration.. We have held that if in a statement filed before a justice of the peace, the nature of the transaction and the particulars of the demand appear so as to apprise the opposing-party what he is called upon to defend, and specific enough to bar another action, that it is sufficient. Iba v. H. & St. Jo. R. R. Co., 45 Mo. 469; Norton v. H. & St. Jo. R. R. Co., 48 Mo. 388; Razor v. R. R. Co., 73 Mo. 471; Key v. R. R. Co., 73 Mo. 475; Meyer v. McCabe, 73 Mo. 236. The statement in this case comes up fully to these requirements. Judgment affirmed,
in which all concur.*